As to the first assignment of error, the defendant's theory is that the comment which the court made upon the impropriety of imputing dishonesty to a witness without any apparent reason for doing so, was erroneous, because the rule in this State as to attacking the credit of a witness on cross-examination, by asking about particular instances of misconduct not necessarily indicating a lack of veracity permits such questions to be asked at the discretion of the court, but requires counsel to take the answer, and does not allow him to raise an issue thereon by introducing evidence to contradict the witness. This is undoubtedly the rule laid down in Shailer v. Bullock,78 Conn. 65, 69, 70, 61 A. 65, but it has no application to this case. Here the cross-examiner was not attacking the credit of the witness, but was attempting to show that he had testified falsely on the direct examination as to the reason for his discharge. The witness had already undertaken to avoid any suspicion of misconduct which might have been attached to the fact of discharge, by claiming that he was discharged for forgetting to lock up a dog. Of course, the defendant might contradict that, or any other statement of fact made by the witness on his direct examination *Page 603 
with or without laying a foundation on the cross-examination; and the court was quite right in criticising counsel for imputing dishonesty as the real cause of discharge without making any effort to prove it. It should be said, however, in justice to counsel, that he then believed he had such evidence, but mistakenly supposed that under the rule in Shailer v. Bullock he could not use it.
The other assignment of error is well taken. The court, after charging the jury correctly as to the legal effect of the principal claims made by the parties, then used the language quoted in the statement of facts, which is not appropriate to any defense made by the pleadings or to any state of facts claimed to have been proved at the trial, so far as this record shows. Coming at the end of the charge and emphasized as the main question in the case, this part of the charge must have lead the jury to suppose that the defendant was bound to show, not only that the plaintiff warranted his preparation to be harmless and that it was in fact injurious, but also that the plaintiff knew or ought to have known that it was injurious, and that his statement to the contrary — if he made it — was recklessly and carelessly made. Since there is nothing in the pleadings or in the findings of fact which indicates that the defendant made any claim that the plaintiff knew or ought to have known that the preparation was injurious, this instruction was misleading and harmful.
One other matter may be mentioned, though not assigned as error. The court charged the jury, at the defendant's request, that it was a good defense in this case if the jury found that the work was worthless, and if they so found their verdict should be for the defendant. This instruction overlooks the fact that the plaintiff was not suing for the reasonable value *Page 604 
of his work and materials, but was suing upon an express contract under which he was to be paid on a cost plus percentage basis; and if the jury found there was no warranty he would still be entitled to his agreed pay, though the work was useless.
   There is error and a new trial is ordered.
In this opinion the other judges concurred.